United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                     F I L E D
                                                                                   November 20, 2003
                     IN THE UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT
                                                                                 Charles R. Fulbruge III
                                                                                         Clerk
                                __________________________

                                         No. 03-20399

                                __________________________


In the Matter of: MICRO INNOVATIONS CORPORATION

                               ___________________________

RANDY WILLIAMS,
                                                                                        Appellee,

versus

AGAMA SYSTEMS INC.; AGAMA SYSTEMS TEXAS INC.,
                                                                                      Appellants.

                 ___________________________________________________

                         Appeal from the United States District Court
                             for the Southern District of Texas
                                    (No. H-02-CV-467)
                 ___________________________________________________


Before SMITH, BARKSDALE, and CLEMENT, Circuit Judges.

PER CURIAM*

         The district court held that Agama Systems, Inc. (“Agama”) did not have a claim in

bankruptcy against the estate of Micro Innovations Corporation. Agama contends that the district



         *
        Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.

                                                1
court erred by concluding that the Bankruptcy Code does not create a claim on behalf of a bad faith

transferee after a trustee recovers the value of the estate’s fraudulent transfer. Agama’s argument

is meritless. Because the Bankruptcy Code does not create such a claim, and because Agama does

not have an enforceable claim based in non-bankruptcy law, we AFFIRM the holding of the district

court.




                                                2